      CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Sally Ness,                                    Case No. 19-cv-2882 (ADM/DTS)

                                Plaintiff,
                                                   DECLARATION OF
v.                                           DEBRA A. JONES IN SUPPORT OF
                                                THE CITY DEFENDANTS’
City of Bloomington; Michael O.              MEMORANDUM IN OPPOSITION
Freeman, in his official capacity as          TO PLAINTIFF’S MOTION FOR
Hennepin County Attorney; Troy                 PRELIMINARY INJUNCTION
Meyer, individually and in his official
capacity as a police officer, City of
Bloomington; Mike Roepke, individually
and in his official capacity as a police
officer, City of Bloomington

                             Defendants.



STATE OF MINNESOTA               )
                                 ) ss.
COUNTY OF HENNEPIN               )


       Debra A. Jones, being first duly sworn, on oath, states as follows:

       1.     I am a paralegal with Greene Espel PLLP, legal counsel retained to

represent Defendants City of Bloomington, Mike Roepke, and Troy Meyer (“the

City Defendants”) in the above-referenced matter.

       2.     I submit this declaration based on personal knowledge.

       3.     Attached to this declaration are true and correct copies of documents,

summarized in the table below, filed in support of the City Defendants’
       CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 2 of 6




memorandum in opposition to Plaintiff’s motion for preliminary injunction.

Among these documents are five digital recordings (Exhibits 2, 4, 6, 7, and 8) that

are being filed conventionally. Our firm received these recordings from the City of

Bloomington. The creation of Exhibits 2, 6, 7, and 8 are described in the

Declaration of Kristin Boomer (dated December 16, 2019). The creation of Exhibit

4 is described in the Declaration of Mike Roepke (dated December 16, 2019). Also

among these documents are three transcripts (Exhibits 1, 3, and 5) that our office

created from the digital recordings (Exhibits 2, 4, and 6, respectively). Our office

also used the two additional recordings (Exhibits 7 and 8), which overlap with the

content of Exhibit 6, to create the transcript (Exhibit 5) associated with Exhibit 6.




 Decl.
 Ex. #                                   Description
   1      Transcript of audio recording of August 22, 2018 interaction among
          Bloomington Police Detective Kristin Boomer, Bloomington Police
          Detective Tracy Martin, Caitlin Gokey, and Sally Ness. [FILED UNDER
          SEAL]

   2      Audio recording of August 22, 2018 interaction among Bloomington
          Police Detective Kristin Boomer, Bloomington Police Detective Tracy
          Martin, Caitlin Gokey, and Sally Ness. [FILED CONVENTIONALLY AND
          UNDER SEAL]

   3      Transcript of bodycam recording of August 27, 2019 interaction among
          Bloomington Police Sergeant Mike Roepke, Bloomington Police Officer
          Troy Meyer, and Sally Ness. [FILED UNDER SEAL]




                                          2
      CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 3 of 6




Decl.
Ex. #                                 Description
 4       Bodycam recording of August 27, 2019 interaction among Bloomington
         Police Sergeant Mike Roepke, Bloomington Police Officer Troy Meyer,
         and Sally Ness. [FILED CONVENTIONALLY AND UNDER SEAL]

 5       Transcript of bodycam recording transcript of October 30, 2019
         interaction among Bloomington Police Detective Kristin Boomer,
         Bloomington Police Detective Tracy Martin, Caitlin Gokey, Larry Frost,
         and Sally Ness. [FILED UNDER SEAL]

 6       Bodycam recording of October 30, 2019 interaction among Bloomington
         Police Detective Kristin Boomer, Bloomington Police Detective Tracy
         Martin, Caitlin Gokey, Larry Frost, and Sally Ness. [FILED
         CONVENTIONALLY AND UNDER SEAL]

 7       Audio recording of October 30, 2019 interview of Larry Frost. [FILED
         CONVENTIONALLY AND UNDER SEAL]

 8       Audio recording of October 30, 2019 interview of Sally Ness. [FILED
         CONVENTIONALLY AND UNDER SEAL]

 9       Agreement between the City of Bloomington and Dar Al Farooq re: Smith
         Park and Dar Al Farooq Property Improvements, Leases, Easements,
         Maintenance and Use, Agreement ID No. 2015-284 (Mar. 2, 2015), with
         Exhibits A–E.

 10      Hennepin County property records, property summary for 8155 Park
         Avenue South, Bloomington.

 11      Hennepin County property records, property summary for 8201 Park
         Avenue South, Bloomington.

 12      Bloomington, Minn., Planning Division, Al Farooq Youth and Family
         Center (AFYFC), Frequently asked questions,
         https://www.bloomingtonmn.gov/plan/al-farooq-youth-and-family-
         center-afyfc (last visited Dec. 17, 2019).




                                        3
      CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 4 of 6




Decl.
Ex. #                                 Description
 13      Bloomington Public Schools, History of BPS,
         https://www.bloomington.k12.mn.us/node/3130094 (last visited Dec. 16,
         2019).

 14      Bloomington, Minn., City Code § 19.03.


 15      Bloomington, Minn., Development Application, Case No. 8915-A-11
         (Feb. 15, 2011)

 16      Bloomington, Minn. Resolution No. 2011-62 (May 2, 2011).

 17      Office of the Minnesota Secretary of State, Business Record Details: Al
         Jazari Institute,
         https://mblsportal.sos.state.mn.us/Business/BusinessSearch?BusinessNa
         me=Al%20Jazari%20Institute&IncludePriorNames=False&Status=Active
         &Type=BeginsWith (last visited Dec. 16, 2019).

 18      Office of the Minnesota Secretary of State, Business Record Details: Dar
         Al-Farooq Center,
         https://mblsportal.sos.state.mn.us/Business/BusinessSearch?BusinessNa
         me=Dar%20Al-
         Farooq%20Center&IncludePriorNames=False&Status=Active&Type=
         BeginsWith (last visited Dec. 16, 2019).

 19      Office of the Minnesota Secretary of State, Business Record Details:
         Success Academy,
         https://mblsportal.sos.state.mn.us/Business/BusinessSearch?BusinessNa
         me=Success%20Academy&IncludePriorNames=False&Status=
         Active&Type=BeginsWith (last visited Dec. 16, 2019).

 20      Dar Al-Farooq Center, About Us, http://www.daralfarooq.com/about-us
         (last visited Dec. 16, 2019).

 21      Success Academy website, https://www.successacademymn.org/about
         (last visited Dec. 17, 2019).



                                        4
   CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 5 of 6




Decl.
Ex. #                                 Description
 22     Minn. Dep’t of Educ., Charter Schools,
        https://education.mn.gov/MDE/fam/cs/ (last visited Dec. 17, 2019).

 23     Minn. Dep’t of Educ., MDE Organization Reference Glossary: Success
        Academy 4232-07,
        http://w20.education.state.mn.us/MdeOrgView/organization/show/13145
        (last visited Dec. 17, 2019).

 24     Bloomington, Minn., Resolution No. 2018-117 (Sept. 10, 2018).

 25     United States Justice Dep’t, Press Release, Two Illinois Men Plead Guilty
        to Bombing of Islamic Center (Jan. 24, 2019),
        https://www.justice.gov/usao-mn/pr/two-illinois-men-plead-guilty-
        bombing-islamic-center (last visited Dec. 16, 2019).

 26     Reuters, FBI takes over probe of bombing of Minnesota mosque
        (Aug. 5, 2017), https://www.reuters.com/article/us-minnesota-blast-
        mosque/fbi-takes-over-probe-of-bombing-of-minnesota-mosque-
        idUSKBN1AL0L6 (last visited Dec. 16, 2019).

 27     Personal/Professional Service Agreement between Hennepin County and
        City of Bloomington for Implementation of the Joint Community Police
        Partnership (JCPP) Project, Contract No. PR00000500 (Jan. 1, 2019
        through Dec. 31, 2019).

 28     Bloomington, Minn., Joint Community Police Partnership,
        https://www.bloomingtonmn.gov/pd/joint-community-police-
        partnership-0 (last visited Dec. 16, 2019).

 29     Success Academy, 2019–2020 Calendar, https://b21e14a9-59dc-4c4d-
        91f4-
        98c477c1000e.filesusr.com/ugd/300bc3_1e61c002efc944caa81ff23df01ba
        7f4.pdf (last visited Dec. 16, 2019).

 30     Bloomington, Minn., Request for Council Action: Parks and Recreation
        Ordinance Update (Oct. 28, 2019), with Attachments A–C.



                                        5
       CASE 0:19-cv-02882-ADM-DTS Document 30 Filed 12/18/19 Page 6 of 6




 Decl.
 Ex. #                                Description
  31      Bloomington, Minn., City Code ch.5, art. III (Parks and Playgrounds), last
          amended by Ordinance No. 2019-37 (Oct. 28, 2019).

  32      Image of area between Park Avenue South and 12th Avenue South, and
          between Interstate 494 and Dar Al-Farooq Center, obtained from Google
          Maps,
          https://www.google.com/maps/place/8201+Park+Ave+S,+Minneapolis,+
          MN+55420/@44.8546311,-
          93.2665727,17z/data=!3m1!4b1!4m5!3m4!1s0x87f6258eb92b5dfb:0xf77773
          ba8ebd2d37!8m2!3d44.8546311!4d-93.264384 (last visited Dec. 16, 2019).

  33      Image of 8201 Park Avenue South, Bloomington, Minnesota, and
          surrounding area (Road basemap and Road basemap combined with
          Spring 2018 imagery), obtained from Hennepin County Geographic
          Information Systems’ Property Interactive Map,
          https://gis.hennepin.us/Property/Map/Default.aspx (last visited
          Dec. 16, 2019).

  34      Minn. Dep’t of Educ., Recess Moves: A Toolkit for Quality Recess
          (Nov. 2013), available at
          https://www.leg.state.mn.us/docs/2014/other/140500.pdf.

  35      Hennepin County, Foster Parent Guide: A to Z (2018), available at
          https://www.hennepin.us/-/media/hennepinus/residents/human-
          services/docs/foster-care-a-to-z-guide.pdf.



        I declare under penalty of perjury that the foregoing is true and correct.


Executed on December 18, 2019            s/ Debra A. Jones
                                         Debra A. Jones




                                           6
